DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to the specification, applicant stated (Remarks, page 5) that specification ([0037]) supports the claimed “a hybrid language”. In particular, applicant highlighted a sentence in the paragraph [0037] (It can also detect mixed languages like Banglish, Hinglish (Hindi written in English)) to show the support to the claimed “a hybrid language”.

The examiner first notes that the cited paragraph in the Remarks (Spec. [0037]) refers to a published version of the specification (US PG Pub.  2020/0193966). The paragraph number is [0034] in the originally filed specification (filed on 10/27/2019). 

	The examiner believed that the pronoun “It” in the highlighted sentence refers to a language detector #102 as explained in a paragraph ([0033]) which is before the paragraph of the highlighted sentence in the Remarks. Since applicant argued that “a hybrid language” in the claims refer to “mixed languages”. The examiner decided to withdraw the objection to the specification.

Specification only mentions a term “mixed languages” in a sentence “It can also detect mixed languages like Banglish, Hinglish (Hindi written in English)” in paragraph ([037]). The above disclosure does not provide an adequate support to the newly added limitation in claim 1. See more explanations in the section under 35 U.S.C. §112(a) below. 
		
Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims by adding more limitations to independent claims 1 and 10. Applicant argued (Remarks, pages 6-7) that the disclosed multiple languages translations in the cited Wang in view of Meng reference is not equivalent of a hybrid/mixed language (Examiner note, this feature was relied on Wang [0368], not the argued Meng in the Remarks).  The arguments filed 11/02/2021 have been fully considered but they are not persuasive.

The examiner would like to remind the applicant “The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)”

	As acknowledged, Wang (US PG Pub. 2018/0314689) discloses a multi-lingual virtual assistant that accepted multi-lingual voice input and dynamically identifying the wherein the language text of the incoming message comprises a hybrid language of two or more standardized languages”. The argument is not persuasive. The rejection has been maintained. 

From applicant’s argument, it appears the applicant wanted the examiner to narrowly interpret the above underlined limitation as “the language text of the incoming message IN A SINGLE SENTENCE comprises mixed languages of two or more standardized languages”.  Applicant’s argument does not correspond to the scope of claim limitations. The claimed “the language text of the incoming message” is interpreted as speech recognized text from multi-lingual inputs (Wang, [0002]), NOT interpreted as text from a single spoken sentence). 

The examiner performed an update search and discovered several references related to recognizing a single spoken sentence with words from multiple languages. For example, Li et al. (US PG Pub. 2015/0095032) discloses recognizing a user’s an utterance with mixed Chinese and English words (Li, [0007]). Aleksic (US PG Pub. 2020/0111484) discloses recognizing a voice command with mixed words of English and French (Aleksic, Fig. 1, #106). These references are included in the attached PTO-
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant amended independent claim 1 by adding a limitation:
“wherein the response is in the hybrid language the user asked the question.”

By reviewing the originally filed specification, the most relevant section is in the paragraph ([0034], “It can also detect mixed languages like Banglish, Hinglish (Hindi written in English)”). Based on the context of the specification, the pronoun “It” in this pargraph refers to a language detector ([0033-0034], the language detector can use language identification algorithms/methods to identify a language of an incoming message from a user to an Al personal assistant.). The pronoun “It” does not refer to “the response”. Therefore, the specification does not support the above underlined, newly added limitation. 

Dependent claims 5 and 9 fail to remedy deficiency of claim 1. Therefore, claims 5 and 9 are also rejected. 

Since the newly added limitation is not supported, the examiner rejected the amended claims based on the relevant features in the specification as well as the originally presented claims. 

	Claim Rejections - 35 USC § 103
Claims 1, 5, 9, 10 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub. 2018/0314689) in view of Meng et al. (“Encoding Source Language with Convolutional Neural Network for Machine Translation”, 2015). 

Regarding claims 1 and 10, Wang discloses a method and a system useful for implementing a language neutral virtual assistant (Abstract, Fig. 35, a multi-lingual virtual assistant having spoken dialogs with a person) comprising: 
[0367-00368], a language identification subsystem analyzing spoken word or phrases to determine the language was spoken); 
with the language detector identifying a language of an incoming message from a user to an artificially intelligent (Al) personal assistant ([0367-00368], a virtual assistant dynamically identifying input language without asking a speaker to identify the language his is using; The disclosed “a virtual assistant” meets the claimed “an artificially intelligent personal assistant”);
receiving an incoming message to the Al personal assistant (Fig. 35, Fig. 36, a user asks a question to the virtual assistant); 
normalizing the incoming message, wherein the normalizing the incoming message comprises a set of spelling corrections and a set of grammar corrections ([0492], semantic preprocessor to correct spelling, spoken disfluencies or other corrections); 
translating the incoming message to a specified language (Fig. 29, #2914, translating input message to a target language); 
providing an Al personal assistant engine that comprise an artificial intelligence which conducts a conversation via auditory or textual methods, wherein the Al personal assistant engine provides outputs a response translator ([0351], [0368], [0375], a virtual assistant perform multi-lingual dialog with different users); and 
[0352], [0359], Fig. 35 and Fig. 36, a virtual assistant answers user’s question in multi-lingual languages).

Wang discloses a multi-lingual virtual assistant identifies an input language and answers user’s question in the user’s language ([0075]). Wang discloses a machine translation engine (Fig. 29, #2914, [0074]). Wang further discloses the machine translation engine may be implemented by neural network translation models ([0375]). 

Wang does not provide more details about the suggested neural network translation models. In other words, Wang does not EXPLICILTY disclose “with a specified encoding process and a specified decoding process” and steps related to encoding / decoding recited in the amended claims 1 and 10. 

Meng discloses a neural network based machine translation models that have specified encoding process and decoding process (Meng, Introduction, Encoding processing in Section 2, decoding process in Second 4).

obtaining a language text of the incoming message and converting the language text to a language vector (Meng, Section 3, vector embedding for input message).

the decoding processes comprises receiving the language vector and converting the language vector into a normalized language (Wang, [0371], normalized ASR/NLP output, spelling correction is also normalized language [0492]; Meng; section 3.2, embedding words in vectors). 

the language text of the incoming message comprises a hybrid language of two or more standardized language (Wang, [0002], [0367-0368], language identification dynamically identifying input language, the virtual assistant can process user’s audio input with multiple languages; [0373], translation based on output from language identification subsystem).
discloses managing the responses that return to the user a single representation response (Wang , [0186-0188], [0512]).
the single representation response is dynamically switched provide information of how the Al personal assistant responds to the user in different languages (Wang, [0080], [0383], [0391], [0501], The virtual assistant can process user’s request in dynamically switch languages).
discloses the response is in the language the user asked the question (Wang, [0075], [0362], virtual assistant output response in the same language as user’s question).

Wang discloses a multi-lingual virtual assistant with neural network machine translation models. Meng discloses more details about neural network machine translation models. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Wang’s teaching with Meng’s teaching to obtain encoding process and decoding process used in neural network machine 

Regarding claims 5 and 14, Wang in view of Meng further discloses the Al personal assistant engine refines the output to refine the translation of the incoming message (Wang, [0393-0394], training machine translation to provide grammatically corrected translation).

Regarding claim 9, Wang in view of Meng further discloses the normalizing of the incoming message comprises an entity replacement (Wang, [0458], substitute erroneous words / phrases).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIALONG HE/Primary Examiner, Art Unit 2659